Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 43-49, drawn to an “apparatus” for fabricating a spacer frame, and including sources of strips, a drive system for advancing the strips, and a corner forming station, classified in B21D 28/02.
II. Claims 50-67, drawn to a different fabricating “apparatus”, and including a corner forming station, a bending (or, depending on the claim, a “channel forming station for bending”) station, and a severing station, classified in B23P 23/06.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination, respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination as claimed does not require, for example, a movement limiting stop having a first surface of limiting die movement relative an elongated strip dispensed from the first source, said movement limiting stop having a second source for limiting die movement relative an elongated strip dispensed from the second source, as evidenced by at least claim 50, for example.  The subcombination has separate utility such as in a system that merely punches notches in strips, and that does not also include any sort of station used to bend the strip, for example.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classifications, and the inventions require a different field of search (for example, searching different classes/subclasses and/or subgroups, and/or electronic resources, and employing different search queries), for example.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
It is noted that the present application contains claims to a plurality of subspecies related to A) the movement in the X direction of tooling in the punching/notching station 104, and additionally contains claims to a plurality of subspecies related to B) the manner of controlling the limits of the vertical travel of the die tooling.   
A) Regarding Subspecies of punching/notching station re movement of tooling in the X direction:
1) A first subspecies (shown in at least Figures 7, 15, 15A) wherein first and second tooling members that are spaced apart in the X direction are both moved in the X direction, towards and away from one another, via an arrangement including a hand crank 471 and feed screws 470a, 470b, as shown in at least Figure 15 (and additionally, there is an adjustable width spacer 465 for controlling a separation between the first and second dies in the shown X direction); and
one of the tooling members is moved in the X direction (see driving members such as 319, 320, etc., in Figure 19) while the other/opposite tooling member spaced in the X direction is fixed in the X direction.
B) Regarding Subspecies of controlling the limits of the vertical travel of the die tooling:
1) A first subspecies (shown in detail in Figure 8, and also shown in at least Figures 7 and 15) wherein a two-piece stop 410 is utilized, and wherein the base 500 includes a post 514 and magnets 520, 522 for receiving an interchangeable member 510, which 510 has a surface 412 that mates against a surface (either 424, 426; see Fig. 7, for example) of the "ram assembly" when the ram 400 is vertically driven by cylinders 290, 292;
2) A second subspecies (shown in Figures 9-10) utilizing a stop member having stop surfaces 832, 834 at different heights, which stop member is moved via actuator 830;
3) A third subspecies (not shown) wherein no physical stop member is utilized, but instead, the movement is limited via the “throw” of a cam drive (discussed on at least page 18, line 25 through page 19, line 2); and
4) A fourth subspecies (not shown) wherein “the stop assembly” that is “for limiting movement of the ram assembly” comprises “two mating wedge shaped pieces and a drive for moving one wedge shaped piece with respect to another of said two mating wedge shaped pieces” (see page 19, lines 3-6); 
NOTE:  As a side note, it is noted that any elected claim which includes features that are not shown in the drawings will likely result in an objection to the drawings under 37 CFR 1.83(a) for failing to show the claimed subject matter.
 The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, as viewed in the aforementioned figures and/or as described above. 
In addition, these species are not obvious variants of each other based on the current record.
Regardless of which Group is elected above, Applicant is also required under 35 U.S.C. 121 to elect a single subspecies from each of Groups A and B (for example, one of the two subspecies identified for Category A above, AND ALSO one of the two subspecies identified for category B above), or a single grouping of patentably indistinct subspecies from each of Groups/Categories A and B, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Care should be taken to make sure that the combination of elected subspecies are compatibly disclosed, i.e., to make sure that the specification teaches/supports utilizing the elected subspecies of Group A with the elected subspecies of Group B.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions require a different field of search (for example, searching different classes/subclasses and/or subgroups, and/or electronic resources, and employing different search queries), and the prior art applicable to one invention would likely not be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






eec
November 8, 2021
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722